Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
Applicant's election with traverse of claims 1-20 in the reply filed on 05/12/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search and examination burden for all claims. This is not found persuasive for the following reasons.  This is not found persuasive because the different inventions would require different text and class search queries.  Therefore, the inventions as claimed require a different field of search.  Patent searching is a complex and time-consuming endeavor, which typically relies upon careful construction and revision of text search strings applied in conjunction with classification searches. In the restriction mailed 04/01/2022, separate classifications for the two inventions were identified, demonstrating that each of the inventions has attained recognition in the art as a separate subject for inventive effort.  See MPEP § 808.02.  Additionally, the different inventions would likely require use of different prior art references, which increases prosecution burden as well.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/12/2022.
Restrictions
Upon further consideration of elected claims 1-20 and election filed 05/12/2022 in response to the restriction requirement mailed 04/01/2022, an additional restriction within the elected claims to one of the following inventions is required under 35 U.S.C. 121:
III. Claims 1-12, drawn to a device for identifying contamination on an optical window, classified in G01N21/94.
IV. Claims 13-20, drawn to an additive fabrication device for identifying a failure mode of the device via light received by a sensor, classified in B29C64/386.
The inventions are independent or distinct, each from the other because:
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have materially different modes of operation based on the recited features which are unique to each invention.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants..
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Michael Attisha, Applicant's attorney, on 08/09/2022 a provisional election was made with traverse to prosecute the invention of group III, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, line 2, recites "the at least one optical component".  This term is not previously used and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 10, line 2, reads on "operate at least one optical component".  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buller (US PG Pub 2017/0355147).
Regarding claim 1, Buller teaches a device (Figs. 8, 14-15 and other citations below) comprising: 
an optical window (815); 
a light source (817 in Fig. 8 and para. 0208) below the optical window arranged to direct light towards the optical window (as shown in Fig. 8 and per paras. 0207-0208); 
at least one light sensor (820 in Fig. 8 and para. 0208) below the optical window arranged to receive light emitted by the light source and reflected through the optical window (as shown in Fig. 8 and per paras. 0207-0208);  
at least one processor (para. 0075); and 
at least one computer readable medium comprising instructions that, when executed by the at least one processor (paras. 0075, 0266-0267): 
control the light source to direct light onto the optical window (para. 0065); and 
identify contamination on the optical window based at least in part on the light received by the at least one light sensor (paras. 0006, 0207-0208).   
Regarding claim 4, Buller teaches the light source is a laser (para. 0161).  
Regarding claim 5, Buller teaches the light sensor is a photodiode (para. 0177).
Regarding claim 10, Buller teaches the instructions, when executed by the at least one processor (paras. 0075, 0266-0267), further operate at least one optical component to direct the light from the light source back and forth through a plurality of locations along a first direction and a second direction perpendicular to the first direction, thereby scanning the light over a two-dimensional area (para. 0207).  
Regarding claim 11, Buller teaches the device is an additive fabrication device configured to form layers of solid material on a build surface by directing light through the optical window onto a liquid photopolymer (para. 0278).  
Regarding claim 12, Buller teaches the additive fabrication device is configured to form the layers of solid material by directing light other than (beam from 813 in Fig. 8) the light source through the optical window onto the liquid photopolymer (as shown in Fig. 8 and per para. 0278).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Buller, as applied to claim 1 above, in view of Van Mechelen (US PG Pub 2019/0145907).
Regarding claims 2-3, Buller does not explicitly teach the contamination identification is based at least in part on a known calibration pattern (claim 2) and the known calibration pattern comprises at least one light scattering area and at least one light absorbing area (claim 3).
However, Van Mechelen teaches a device for determining contamination on a surface wherein the contamination is identified based at least in part on a known calibration pattern (color identification or other characteristics for contaminating particles per para. 0084 using multiple light sources as shown in Figs. 7 and 8 and per paras. 0086-0092) and the known calibration pattern comprises at least one light scattering area and at least one light absorbing area (paras. 0084, 0091-0092).
In view of Van Mechelen’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Buller’s device with instructions to identify the contamination based at least in part on a known calibration pattern as taught by Van Mechelen to predictably obtain identification of characteristics of the contamination (eg. liquid vs solid, color, etc) to make a better determination how the contamination affects the light source used for additive manufacturing in an adverse manner and/or correct for these adverse effects.
Regarding claim 6, Buller does not explicitly teach these features.
However, Van Mechelen teaches identifying contamination on the optical window based at least in part on the light received by the at least one light sensor comprises: 
identifying contamination on the optical window based at least in part on a known calibration pattern (color identification or other characteristics for contaminating particles per para. 0084 using multiple light sources as shown in Figs. 7 and 8 and per paras. 0086-0092);  
- 30 -filtering out false indications of contamination based at least in part on the known calibration pattern (color identification or other characteristics for contaminating particles per para. 0084 using multiple light sources as shown in Figs. 7 and 8 and per paras. 0086-0092); and 
categorizing contamination as scattering or absorptive based at least in part on the known calibration pattern (paras. 0084, 0091-0092). 
In view of Van Mechelen’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Buller’s device with instructions to perform the various steps listed above and taught by Van Mechelen to predictably obtain identification of characteristics of the contamination (eg. liquid vs solid, color, etc) to make a better determination how the contamination affects the light source used for additive manufacturing in an adverse manner and/or correct for these adverse effects.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buller, as applied to claim 1 above, in view of Fischer (US PG Pub 2015/0034007).
Regarding claims 7-8, Buller does not teach these features.
However, Fischer teaches an optical window (4 in Fig. 1a) is attached to a movable stage (18) configured to move in a first direction below a container (as shown in Fig. 1a).  Fischer further teaches moving the movable stage along the first direction whilst operating at least one optical component (mirrors 10a, 10b or any of the various deflection devices in Figs. 1b-e and para. 0045) to direct the light from the light source along a second direction perpendicular to the first direction (as shown in Fig. 1a and per paras. 0041, 0046), thereby scanning the light from the light source over a two-dimensional region (paras. 0041, 0045). 
In view of Fischer’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Buller’s device with the components and functionality taught by Fischer as cited above to predictably obtain capability for point by point photopolymerization of the build liquid.
Regarding claim 9, Buller does not teach this feature.
However, Fischer teaches a container disposed above the optical window (trough formed by 5 and walls 6 in Fig. 1a).
In view of Fischer’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Buller’s device with the container taught by Fischer to predictably obtain suitable means to hold a liquid photopolymer during stereolithographic object creation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745




/JIMMY R SMITH JR./Examiner, Art Unit 1745